Citation Nr: 1530904	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  07-09 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an eye disorder characterized by symptoms of decreased visual acuity and dry, itchy, and watery eyes, to include glaucoma.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel








INTRODUCTION

The Veteran served on active duty from November 1993 to April 1997.  There is no indication that he had any foreign service, to include any service in the Southwest Asia theater of operations during the Persian Gulf War.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2006 rating decision in which the RO, inter alia, denied service connection for an eye disorder.  In March 2006, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2007.

In January 2010, February 2012, January 2013, November 2013, and September 2014, the Board remanded the claim on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After taking further action, the AOJ on each occasion continued to deny the claim (as reflected in March 2011, November 2012, August 2013, July 2014, and January 2015 supplemental SOCs (SSOCs)) and returned this matter to the Board for further appellate consideration.

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below, the matter on appeal is again being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Review of the claims file reveals that the development directed in the September 2014 remand was not fully completed.

In the September 2014 remand, the Board requested, among other things, that the AOJ arrange to have the Veteran scheduled for a VA examination to determine the nature and etiology of any eye disability found to be present, "if possible, with an examiner other than those that have thus far evaluated the Veteran."  (Emphasis in original.)  The examiner was to review the record on appeal, to specifically include service treatment records reflecting complaints of itchy eyes and redness around the eyes, and offer an opinion as to whether it was at least as likely as not that the Veteran had a chronic eye disorder that was etiologically related to his period of active duty.

A review of the record reveals that, on remand, the AOJ arranged for a new examination, as requested.  However, the examination was conducted by an examiner who had previously examined the Veteran in March 2012.  Neither the VA Medical Center (VAMC), where the examination was conducted, nor the AOJ, provided any explanation as to why an examination by a different examiner was not possible.

Moreover, it appears that the examiner's opinion was based, at least in part, on inaccurate factual predicates.  Specifically, the examiner made reference to "several" documented episodes of red, itchy eye during service, and noted that one of the episodes had been attributed to contact lens wear.  The Board notes, however, that the service treatment records contain only one reference to itchy eyes, in October 1995, when the Veteran was treated for what was identified as viral enteritis.  The relevant record contains nothing to reflect that the itchiness was due to contact lens wear.  The other reference to the eyes that has previously been identified by the Board, is a reference, dated in April 1997, not to redness or itchiness of the eyes, but rather to redness and burning in the area between the Veteran's eyes and on the bridge of his nose, which was at that time attributed to possibly infected tissue of unknown etiology.

Accordingly, the AOJ should arrange for the Veteran to undergo a new VA eye disorders examination, by an appropriate examiner, at a VA medical facility.  Consistent with the terms of the Board's September 2014 remand, if possible, the Veteran should be examined by an examiner other than those who have thus far evaluated him.  If examination by a different examiner, to include an ophthalmologist, is not possible, that fact, and the reasons therefor, should be documented in the record.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his claim for service connection for an eye disorder (as the original claim will be adjudicated on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging a new examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

Records of the Veteran's examination and treatment through the VAMC in Philadelphia, Pennsylvania were last associated with the electronic claims files on November 28, 2014.  Hence, more recent medical records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since November 28, 2014.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private (non-VA) medical records, including copies of any relevant records from a Dr. Cox, who has reportedly been treating the Veteran for eye disorders.
 
Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Philadelphia VAMC any outstanding, pertinent records of evaluation and/or treatment of the Veteran since November 28, 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records, including copies of any relevant records from a Dr. Cox, who has reportedly been treating the Veteran for eye disorders

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record-including copies of any relevant records from Dr. Cox-following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA eye disorders examination, by an appropriate examiner, at a VA medical facility.  If possible, the Veteran should be examined by an examiner other than those who have thus far evaluated him.  If examination by a different examiner, to include an ophthalmologist, is not possible, that fact, and the reasons therefor, should be documented in the record.

The contents of the entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current eye disabilities, to include any valid diagnosis(es) of eye disability/disease at any time pertinent to the claim on appeal (even if currently resolved).

Then, with respect to each such diagnosed disability, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically related to, the Veteran's service.

In doing so, the examiner should discuss the medical significance, if any, of an October 1995 entry in the Veteran's service treatment records containing reference to itchy eyes, when the Veteran was treated for what was then identified as viral enteritis; an April 1997 entry in the Veteran's service treatment records containing reference to redness and burning in the area between the Veteran's eyes and on the bridge of his nose, which was attributed to possibly infected tissue of unknown etiology; and post-service records of treatment referring to red and/or itchy eyes associated with allergic rhinitis (September 2002), allergic conjunctivitis (August 2004), profound superior limbic kerato conjunctivitis (February 2005), dry eye syndrome and myopia (March 2012), and glaucoma.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

